DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Note
This is a Non-Final Detailed Action in response to application filed on 21 October 2019. The present application claims 1-14, submitted on 21 October 2019 are pending.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, & 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nicholson (U.S. Patent No. 5,830,118).
Regarding claim 1, Nicholson discloses (see Figure 1 & Figure 3) a flexible package-forming machine (10) for horizontal packaging by folding and welding flexible band (15) comprising, in this order with respect to a forward movement direction of the flexible band (15), at least: one unwinding unit (interpreted similar unwinding device as seen in Figure 1) for unwinding the flexible band (15) in the forward movement direction (see Figure 3); one perforating unit (40) of the flexible band (15) for perforating the flexible band (15) in pre-established precise positions thereof (see Column 6, line 39-44); one folding unit (26) of the flexible band (15) configured for folding said flexible band (15) along at least one folding line parallel to the forward movement direction (see Column 4, line 39-47), at least two portions (12) arranged on opposite sides of said at least one folding line of one and the same face of the flexible band (15) being arranged opposite one another (see Figure 16); one welding unit (31) of the folded flexible band (15) configured for making welding lines at least in a direction transverse to the forward movement direction of the flexible band (see Column 4, line 60-67); one cutting unit (34) for separating portions making up flexible packages (11); characterized in that a movement compensating unit (18) for compensating the movement of the flexible band (15) intercalated between the perforating unit (40) and the folding unit (26), said compensating unit (18) linking a section with intermittent forward movement of the flexible band (15) and a section with continuous forward movement of the flexible band (see Column 4, line 14-16), said compensating unit (18) being provided with at least: one inlet roller (18) in contact with the flexible band (15) with an axis of rotation perpendicular to the forward movement direction and fixed with respect to the forming machine (see Column 4, line 14-16), one outlet roller (18) in contact with the flexible band (15) with an axis of rotation perpendicular to the forward movement direction and fixed with respect to the forming machine (see Figure 1); at least one accumulator roller (18) in contact with the flexible band (15) between the inlet roller (18) and the outlet roller (18) in the forward movement direction (see Figure 3), and with an axis of rotation perpendicular to the forward movement direction and movable with respect to the axes of rotation of the inlet roller (18) and the outlet roller (18) being kept perpendicular to the forward movement direction of the flexible band (15); said accumulator roller (18) being provided with and/or connected to a tautening device (see Column 4, line 14-16) provided for moving the accumulator roller (18) away from the inlet roller (18) and/or outlet roller (18), keeping the flexible band (15) taut (see Column 4, line 14-16); and wherein the section with intermittent forward movement includes an intermittent drive unit (see Column 4, line 08-14) configured for moving the flexible band (15) in the forward movement direction in an intermittent manner, and wherein the section with continuous forward movement includes a continuous drive unit configured for moving the flexible band (15) in the forward movement direction in a continuous manner (see Column 4, line 08-14).
Regarding claim 2, Nicholson discloses (see Figure 1 & Figure 3) wherein the inlet roller (18), the outlet roller (18) and the accumulator roller (18) of the compensating unit (see Column 4, line 14-16) are horizontal rollers (see Figure 3). 
Regarding claims 6-9, Nicholson discloses (see Figure 1 & Figure 3) wherein the perforating unit (40) is a die-cutting unit (see Column 6, line 08-11); wherein the die-cutting unit (40) is arranged opposite a horizontal segment of the flexible band (see Column 6, line 08-11); wherein at least the perforating unit (40), the compensating unit (18) and the folding unit (26) are supported on a common frame (25) defining a compact forming module (see Figure 4); and wherein at least the perforating unit (40), the compensating unit (18) and the folding unit (26) are supported on a common frame (25) defining a compact forming module (see Figure 4), and wherein the compensating unit (18) and the folding unit (26) are arranged above the horizontal segment of the flexible band (15) opposite the die-cutting unit (40).
Allowable Subject Matter
Claims 3-5 & 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-14 are in condition for allowance. Independent Claim 12 as originally filed includes a method for forming flexible packages that includes perforating the flexible material prior to folding the flexible material with a combination of structural elements consisting of multiple compensating units, and their relationships to one another, that are not anticipated by or rendered obvious over the prior art, and, thus, are allowable over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XAVIER A MADISON whose telephone number is (571)272-7786. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/XAVIER A MADISON/Examiner, Art Unit 3731           

/ROBERT F LONG/Primary Examiner, Art Unit 3731